       Case 1:18-cr-00085-DLC-KLD Document 108 Filed 11/04/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT
                           COURT FOR THE DISTRICT OF
                          MONTANA BILLINGS DIVISION

UNITED STATES OF AMERICA,                       Case No. CR-18-85-BLG-DLC

                    Plaintiff,

vs.                                             ORDER

LARRY WAYNE PRICE, Jr.

                    Defendant.


        Based upon the Defendant’s unopposed motion, and good cause appearing in

support thereof,

        IT IS HEREBY ORDERED, that the Defendant, Larry W. Price, Jr., be

allowed to attend and provide testimony during the Ancillary Hearing scheduled for

November 6, 2020 by video. Counsel for Defendant shall contact the Billings

Division Clerk’s Office for connectivity instructions.

        Dated this 4th day of November, 2020.



                                                  ____________________________
                                                  Kathleen L. DeSoto
                                                  United States Magistrate Judge




26480/4/9585446v1
